Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to in response to the claims filed 2/17/2021. Claims 1-8 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Sasha Varghese 3/12/2021.

The CLAIMS have been amended as follows: 

2. (Currently Amended) The control device for [[a]] the gas turbine according to claim 1, wherein the executable instructions, when executed by the processor, cause the control device to further function as a flue gas temperature estimate value acquisition unit configured to calculate a flue gas temperature estimate value representing an estimated 
wherein the correction term acquisition unit is configured to calculate the correction term based on a ratio between the flue gas temperature estimate value and the flue gas temperature detection value.
3. (Currently Amended) The control device for [[a]] the gas turbine according to claim 2, wherein the correction term acquisition unit is configured to calculate, as the correction term, the ratio between the flue gas temperature estimate value and the flue gas temperature detection
value, and
wherein the corrected combustion gas temperature estimate value calculation unit is configured to multiply the combustion gas temperature estimate value by the correction term to calculate the corrected combustion gas temperature estimate value.
4. (Currently Amended) The control device for [[a]] the gas turbine according to claim 3, wherein the correction term acquisition unit comprises:
a ratio calculation unit configured to calculate the ratio between the flue gas temperature estimate value and the flue gas temperature detection value:
an adjustment coefficient setting unit configured to set an adjustment coefficient for the ratio between the flue gas temperature estimate value and the flue gas temperature detection
value to a value larger than 0 and equal to or smaller than 1;

a past adjustment ratio calculation unit configured to multiply a previously calculated correction term by a value obtained by subtracting the adjustment coefficient from 1 to calculate a past adjustment ratio; and
a correction term calculation unit configured to add the past adjustment ratio to the adjustment ratio to calculate the correction term.
5. (Original) The control device for [[a]] the gas turbine according to claim 2, wherein the flue gas temperature estimate value acquisition unit comprises:
a temporary flue gas temperature estimate value acquisition unit configured to enter the combustion gas temperature estimate value into a predetermined calculation expression defined in advance to calculate a temporary flue gas temperature estimate value; and
a flue gas temperature estimate value calculation unit configured to calculate the flue gas temperature estimate value by performing first-order lag processing of delaying a change with time of a value of the temporary flue gas temperature estimate value.
6. (Currently Amended) The control device for [[a]] the gas turbine according to claim 1, wherein the flue gas temperature acquisition unit is configured to acquire an upstream
flue gas temperature detection value and a downstream flue gas temperature detection value, the upstream flue gas temperature detection value representing a temperature of the flue gas at an immediate rear of the turbine, the downstream flue gas temperature 
wherein the executable instructions, when executed by the processor, cause the control device to further function as:
a downstream flue gas temperature estimate value acquisition unit configured to acquire a downstream flue gas temperature estimate value representing an estimate value of the temperature of the flue gas on the downstream side based on the upstream flue gas temperature detection value;
an upstream correction term acquisition unit configured to calculate, based on a ratio between the downstream flue gas temperature detection value and the downstream flue gas temperature estimate value, an upstream correction term for correcting the upstream flue gas temperature detection value; and
a corrected upstream flue gas temperature detection value calculation unit configured to correct the upstream flue gas temperature detection value using the upstream correction term to calculate a corrected upstream flue gas temperature detection value, and
wherein the correction term acquisition unit is configured to use the corrected upstream flue gas temperature detection value as the flue gas temperature detection value to calculate the correction term.
7. (Currently Amended) The control device for [[a]] the gas turbine according to claim 1,
wherein the correction term acquisition unit is configured to calculate the correction term based on a ratio between the combustion gas temperature estimate value and the combustion gas temperature comparison value.

Allowable Subject Matter
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Fujii 2007/0089395.
The prior art neither teaches nor renders obvious a control device for a gas turbine engine comprising: a processor; and a non-transitory computer-readable medium having stored thereon executable instructions that, when executed by the processor, cause the control device to function as: a detection value acquisition unit configured to acquire a detection value of at least one of a supply amount of the fuel, pressure of the compressed air, and the electric power generated by the generator; a flue gas temperature acquisition unit configured to acquire a flue gas temperature detection value representing a detection value of a temperature of the flue gas; a combustion gas temperature estimate value calculation unit configured to calculate, based on the detection value acquired by the detection value acquisition unit, a combustion gas temperature estimate value representing an estimated temperature of the combustion gas; a correction term acquisition unit configured to calculate a correction term for correcting the combustion gas temperature estimate value based on . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741